George Rose Smith, J., dissenting. It is apparent from the record and from the Commission’s opinion that the Commission was not convinced by the proof that the claimant suffered the severe strain and pain that the statute requires. Dr. Wenger, who saw Siders on the day of the asserted accident, had no record of any such incident as the claimant later described in his testimony. If the severe strain and pain had occurred it is hardly possible either that the claimant failed to mention it to his doctor or that the doctor failed to include it in his case history. It is clear that the Commission, which observed the witnesses as they testified, did not believe the claimant’s testimony. In my opinion the majority are usurping the function of the Commission by passing upon issues of credibility and by drawing inferences of fact. I would affirm the judgment.